                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

MICHAEL C. SCHAUFELE and                                                     PLAINTIFFS
MARTHA B. SCHAUFELE

v.                          CASE NO. 4:18-CV-00420-BSM

WRIGHT MEDICAL TECHNOLOGY, INC.,
and JOHN DOES I-V                                                          DEFENDANTS

                                         ORDER

       Pursuant to the parties’ joint stipulation of dismissal [Doc. No. 42] and Federal Rule

of Civil Procedure 41, this case is dismissed with prejudice.

       IT IS SO ORDERED this 6th day of July, 2021.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
